Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Response to Arguments

Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.
Applicant argues the anticipation of the double patenting rejection and request a mapping of the claims.  The Examiner disagrees.   With one quick glance at the claims of the patent and the current claims, one of ordinary skills can quickly identify that the claims of the patent include all of the limitations of the current claim (see example claim 1).    For example, claim 1 is analyzed below.  It is clear that claim 1 of the patent includes all of the limitations of claim 1 of the instant application, and more limitations.  This means that claim 1 of the patent anticipates claim 1 of the instant application.  For at least this reason, the double patenting rejection is proper.  The other dependent and independent claims of the instant application are similarly read by those of the patent.  The Examiner maintains that the previous double patenting rejection is proper.
Patent 10572386
1. A computer-implemented method, comprising: 
receiving an operation request which corresponds to a given object; 

identifying multiple block addresses which are associated with the given object; 




combining the multiple block addresses to a first set in response to determining that at least one token is currently issued on one or more of the identified block addresses; 

transitioning a first portion of the block addresses to a second set, wherein the first portion includes ones of the block addresses determined as having a token currently issued thereon; 

dividing a second portion of the block addresses into equal chunks, wherein the second portion includes the block addresses remaining in the first set; 

allocating the chunks in the first set across two or more parallelization units; 

dividing the block addresses in the second set into equal chunks; and 

allocating the chunks in the second set to at least one dedicated parallelization unit.
Current Application
1. A computer-implemented method, comprising:



identifying block addresses which are associated with a given object;








combining the block addresses to a first set in response to determining that at least one
token is currently issued on one or more of the identified block addresses;

transitioning a first portion of the block addresses to a second set, wherein the first
portion includes ones of the block addresses determined as having a token currently issued thereon;

dividing a second portion of the block addresses into equal chunks, wherein the second portion includes the block addresses remaining in the first set;

allocating the chunks in the first set across two or more parallelization units;

dividing the block addresses in the second set into equal chunks; and

allocating the chunks in the second set to at least one dedicated parallelization unit.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-16, and 18-20 of U.S. Patent No. 10572386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent include all of the claims of the instant application.
Claim(s) 1, 2, 4-9, 11-16, and 18-20 of patent # 10572386 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
The claims of the instant application are broader than those in the patent.  The claims of the patent include all of the limitations of the current claims, and further limitations, therefore anticipating the claims of the current application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138